Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





PRISCILLA RASCO,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-09-00313-CR

Appeal from
243rd District Court

of El Paso County, Texas

(TC # 20040D01290)



 

 

 




MEMORANDUM OPINION

            Priscilla Rasco attempts to appeal a conviction for possession of a chemical with intent to
unlawfully manufacture a controlled substance.  Finding that Appellant has no right of appeal, we
dismiss the appeal.  
            Rule 25.2 governs a defendant’s right of appeal in a criminal case.  The rule provides that the
trial court must enter a certification of the defendant’s right of appeal in every case in which it enters
a judgment of guilt or other appealable order.  Tex.R.App.P. 25.2(d).  Further, the rule requires the
trial court to certify whether the defendant has a right of appeal.  Id. 
            Appellant filed a timely notice of appeal, including the trial court’s certification of the
defendant’s right to appeal as required by Rules 25.2(a)(2) and 25.2(d).  The certification  reflects
that the appeal “is a plea-bargain case, and the defendant has NO right of appeal.”  The trial court
also certified that Appellant waived the right to appeal.  On December 11, 2009, the Clerk’s Office
notified Appellant’s counsel that the certification reflects Appellant has no right of appeal and
requested counsel file a letter brief on the issue no later than December 21, 2009.  No response has
been received.  Based on the trial court’s certification, we dismiss the appeal.

January 29, 2010                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)